Citation Nr: 0028683	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-20 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder, currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from March 1964 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  That rating decision denied the 
appellant's claims for: (1) service connection for 
degenerative joint disease of the right knee, and (2) an 
increased disability evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).  The 
appellant subsequently filed a timely notice of disagreement 
and substantive appeal addressing both of these issues.

In February 2000, the RO issued a rating decision that 
granted an increased disability evaluation of 50 percent, 
effective in May 1998, for the appellant's service-connected 
PTSD. AB v. Brown, 6 Vet. App. 35 (1993) (where there is no 
clearly expressed intent to limit an appeal to entitlement to 
a specific disability rating for a service-connected 
condition, the RO and Board are required to consider 
entitlement to all available ratings for that condition, 
i.e., the maximum disability rating allowed by law).


FINDINGS OF FACT

1.  The veteran's service medical records revealed treatment 
for and a diagnosis of chondromalacia of the right knee.

2.  The veteran has alleged ongoing and continuous difficulty 
with his right knee following his discharge from the service.

3.  The current medical evidence of record reveals treatment 
for and diagnosis of degenerative joint disease of the right 
knee, with medical treatise evidence indicating a link 
between the two.

4.  The veteran has presented a plausible claim for service 
connection for degenerative joint disease of the right knee.

5.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal on the issue 
of an increased disability rating for his service-connected 
PTSD.

6.  The veteran's service-connected PTSD is currently 
manifested by: an ability to maintain minimal personal 
hygiene; thought processes and thought content within normal 
limits; speech within normal limits; full orientation; 
depressed mood; flattened affect; no gross impairment in 
memory; no hallucinations; generally adequate insight and 
judgment; some suicidal and homicidal ideation, without 
intent; and subjective complaints of insomnia; recurrent 
intrusive thoughts, nightmares, irritability, anger, social 
isolation and depression.  Global Assessment of Functioning 
(GAF) scores ranging from 35 to 55 have been assigned to the 
veteran during the course of this claim.

7.  The medical evidence of record does not contain findings 
showing that the veteran has obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
degenerative joint disease of the right knee is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).

2.  The criteria for an increased disability evaluation, in 
excess of 50 percent, for service-connected PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Degenerative Joint Disease of the 
Right Knee

A.  Preliminary Matters

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded. Morton v. West, 12 Vet. App. 477 (1999), req. 
for en banc consideration by a judge denied, 13 Vet. App. 205 
(1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

B.  Analysis

After reviewing the evidence of record, the Board concludes 
that the veteran's claim for service connection for 
degenerative joint disease of the right knee is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
veteran's service medical records revealed treatment for and 
a diagnosis of chondromalacia of the knees, bilaterally.  The 
veteran has also alleged ongoing right knee problems 
following his discharge from the service. See Savage, 10 Vet. 
App. at 495.  Current medical treatment reports, dating from 
1997, revealed diagnoses of degenerative joint disease of the 
right knee.  The veteran's accredited representative has 
referred to material in a medical textbook that he claims 
annotates a close relationiship between osteoarthritis and 
chondromalacia patella.  Viewing the evidence of record in a 
light most favorable to the appellant, the Board concludes 
that the appellant's claim herein is plausible, and hence 
well grounded.

II.  Increased Disability Evaluation for PTSD

A.  Preliminary Matters

The appellant's claim for an increased rating is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  His assertion that his service-connected PTSD has 
increased in severity is plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  
All relevant facts have been properly developed and no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  

The veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).  Under Diagnostic Code 9411, a 50 percent 
disability rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
next higher rating, a 70 percent rating, may be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999). 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1996); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

B.  Factual Background

In May 1998, the veteran filed his current claim seeking an 
increased disability evaluation for his service-connected 
PTSD.  In developing his claim, medical treatment records 
were retrieved from the VA medical center in Little Rock, 
Arkansas.  A review of these records revealed treatment for a 
variety of conditions.  In February 1997, the veteran was 
admitted to the hospital for a six-week inpatient treatment 
program for PTSD.   The hospitalization report noted the 
following:

MENTAL STATUS EXAMINATION:  Alert, 
cooperative white male, good eye contact, 
appears much older than stated age.  
Affect is sad, mildly intent, constricted 
related.  Thought process is goal 
directed without fundamental thought 
disorder.  Thought content:  No 
delusions, illusions, hallucinations, no 
suicidal ideation or homicidal ideation.  
Motor is normal.  Oriented x 4.

In discussing the veteran, the report noted that his symptoms 
of PTSD are considered to be chronic and severe in nature.  
The report noted discharge diagnoses, in part, of PTSD and 
history of alcohol dependence in remission.  The report also 
noted that the veteran has other serious medical illnesses 
including coronary artery disease, congestive heart failure 
and chronic obstructive pulmonary disease.

In July 1998, a VA psychiatric examination was conducted.  
The report of this examination noted the veteran's complaints 
of difficulty sleeping and losing his temper.  The veteran 
also reported nightmares and intrusive thoughts about his war 
experiences.  The report stated:

The veteran has been married for 17 years 
to his first wife and said they get along 
better since he quit drinking about five 
years ago.  He said he has not worked 
since 1985.  He said he really was not 
able to work secondary to a heart attack 
he had in 1979.  At the time in 1985, he 
was working for a cousin and had worked 
there in a salvage yard for eight years.  
He said he could always manage to stay 
away from people.  Now he spends his time 
by himself.  He likes to go to his shop 
and piddle with wood.  He has a few 
friends who are Vietnam veterans and he 
visits them occasionally.

Mental status examination revealed the following:

The veteran was a casually groomed 
individual who conversed readily with 
this examiner.  Eye contact was limited 
and he appeared rather dysphoric.  Speech 
was within normal limits with regard to 
rate and rhythm.

The predominant mood was one of 
depression and affect was appropriate to 
content.  

The veteran's thought processes and 
associations were logical and tight and 
no loosening of associations was noted 
nor was any confusion.  No gross 
impairment in memory was observed and the 
veteran was oriented in all spheres.  
Hallucinations were not complained of and 
no delusional material was noted during 
the examination.

The veteran's insight was adequate as was 
his judgment.

The veteran reported occasional suicidal 
and homicidal ideation, but denied any 
intent.

The report concluded with an impression of PTSD.  A Global 
Assessment of Functioning (GAF) score of 53 was given.

In October 1998, a treatment summary letter was received from 
D. Kelly, M.D.  Dr. Kelly, a VA physician, noted that the 
veteran was under his care and that he has symptoms 
indicative of PTSD.  Dr. Kelly also noted that the veteran 
has limited social functioning and had a current GAF score of 
35.

In April 1999, a personal hearing was conducted at the RO.  
At the hearing, the veteran testified that he avoids social 
interaction and that he is easily angered.  Specifically, the 
veteran noted that his social interaction is limited to his 
wife and one friend.  He indicated that he has suicidal 
thoughts on occasion and has difficulty remembering things. 

In May 1999, a second VA psychiatric examination was 
conducted.  The report of this examination noted the 
veteran's complaints of difficulty sleeping, including 
nightmares several times a week.  The veteran reported having 
intrusive thoughts and being easily startled by loud noises.  
The report also stated:

He has not worked since 1984, and 
attributes this to physical health 
problems.  He has a wood shop and 
sometimes he will work in there to keep 
himself occupied.  He also has a motor 
vehicle he has restored.  He hardly 
visits anyone.

A mental status examination revealed:

The veteran was a casually groomed 
individual who conversed readily with 
this examiner.  He was fully cooperative.  
Eye contact was essentially nonexistent.  
Speech was within normal limits with 
regard to rate and rhythm.

Mood was generally neutral, and affect 
was somewhat constricted.

The veteran's thought processes and 
associations were logical and tight, and 
no loosening of associations was noted, 
nor was there any confusion.  No gross 
impairment in memory was observed, and 
the veteran was oriented in all spheres.  
Hallucinations were not complained of, 
and no delusional material was noted 
during the examination.  

The veteran's insight was somewhat 
limited, and judgment was adequate.

The veteran reported suicidal and 
homicidal ideation, but denied any 
intent.

The report concluded with an impression of PTSD.  A Global 
Assessment of Functioning (GAF) score of 55 was given.

A treatment report, dated in May 1999, noted the veteran's 
feelings of hopelessness.  The report noted that the 
veteran's feelings of anxiety increases when he has nothing 
to do.  The report also noted that he has poor sleep at night 
and that he naps during the day.  A treatment report, dated 
in July 1999, noted that the veteran continued to have 
feelings of depression.  The report noted that his anger was 
controlled, although he was irritable.  It also noted that 
the veteran slept three hours a night and had a one hour nap 
during the day.  A treatment report, dated in September 1999, 
noted the veteran's complaints of chronic anxiety, depression 
and insomnia.  It also noted that he experienced intrusive 
memories, occasional nightmares and no suicidal or homicidal 
ideations.  A mental status examination revealed the veteran 
to be fairly groomed, pleasant and cooperative.  The 
veteran's mood was dysphoric and his affect was blunted.   
The report also noted that his speech was clear and logical, 
his thoughts were goal-directed, and that he was alert and 
fully oriented.  Memory, concentration, insight and judgment 
were reported to be fair.  The report concluded with a 
diagnosis of PTSD.  A GAF score of 41 was also given.

In February 2000, a third VA psychiatric examination was 
conducted.  The report of this examination noted the 
veteran's complaints of difficulty sleeping, nightmares, 
social isolation, and irritability/anger.  The veteran 
indicated that he remained married to his wife, who he 
described as the best thing to ever happen to him.  The 
veteran also stated that "he spends a lot of time piddling in 
a workshop, especially if he gets irritated.  He does visit 
with some Vietnam veteran friends."  Mental status 
examination revealed:

The veteran was a casually groomed 
individual who conversed readily with 
this examiner.  He was fully cooperative 
and gave no reason to doubt the 
information provided.  During the 
examination, he was noted to be somewhat 
lethargic and dysphoric.  He had a long 
beard.  Eye contact was limited.  Speech 
was within normal limits with regard to 
rate and rhythm.

The veteran's thought processes and 
associations were logical and tight and 
no loosening of associations was noted 
nor was any confusion.  No gross 
impairment in memory was observed and the 
veteran was oriented in all spheres.  
Hallucinations were not complained of and 
no delusional material was noted during 
the examination.

The veteran's insight was generally 
adequate as was his judgment.

The veteran reported some suicidal 
ideation, but denied any intent.  He 
denied homicidal ideation.

The report concluded with an impression of PTSD.  A Global 
Assessment of Functioning (GAF) score of 45 was given.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
The need for a statement of reasons or bases is particularly 
acute when the findings and conclusions pertain to the degree 
of disability from mental disorders. Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam order) (citing Mitchem 
v. Brown, 9 Vet. App. 138, 140 (1996)). 

To comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

For the reasons and bases set forth below, the Board finds 
that the medical evidence in this case reflects an overall 
disability picture that best meets the criteria for a 50 
percent disability rating.  To warrant a rating in excess of 
50 percent under the current regulations, the veteran's 
service-connected PTSD must be manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

The report of the veteran's most recent VA psychiatric 
examination, dated in February 2000, noted that the veteran 
conversed readily with the examiner and was fully 
cooperative.  The veteran's thought processes and 
associations were logical and tight, without any loosening of 
associations.  No gross impairment of memory was observed, 
and the veteran was oriented in all spheres.  The veteran's 
speech was reported to be within normal limits and his 
insight and judgment were also noted to be generally 
adequate.  The report concluded with a diagnosis of PTSD and 
listed a GAF score of 45.  

A treatment report, dated in September 1999, noted the 
veteran to be fairly groomed, pleasant and cooperative.  The 
report also noted that his speech was clear and logical, his 
thoughts were goal-directed, and that he was alert and fully 
oriented.  Memory, concentration, insight and judgment were 
also noted to be fair.  The report concluded with a diagnosis 
of PTSD, and listed a GAF score of 41.

The report of his May 1999 VA psychiatric examination noted 
that the veteran was casually groomed individual who 
conversed readily with the examiner.  The report noted that 
he was fully cooperative and that his speech was normal.  The 
veteran's thought processes and associations were logical and 
tight, his judgment was adequate, his insight somewhat 
limited, and no gross impairment in memory was observed. The 
report concluded with a diagnosis of PTSD and listed a GAF 
score of 55.
 
The evidence does not show that the veteran displays 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or an inability to establish and maintain effective 
relationships. See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999) ("difficulty in establishing and maintaining 
effective work and social relationships.").  The report of 
his most recent VA examination, performed in February 2000, 
noted that he veteran has a good relationship with his wife 
and that he "does visit with some Vietnam veteran friends."   
The report also noted that the veteran "conversed readily" 
with the examiner.  A September 1999 treatment report 
described the veteran as "pleasant and cooperative."   At the 
April 1999 hearing, the veteran indicated that he had a 
social relationship, although strained at times, with both 
his wife and another friend.  In July 1998 it was noted that 
he visits with some friends.  Although the veteran is 
currently unemployed, the symptoms of the veteran's service-
connected PTSD are not shown to be the underlying cause of 
this status.  The report of his May 1999 VA psychiatric 
examination noted that "[h]e has not worked since 1984, and 
attributes this to physical health problems."  The report of 
his July 1998 VA psychiatric examination noted that the 
veteran "said he really was not able to work secondary to a 
heart attack he had in 1979."  The Board also notes that the 
record reflects that the veteran is able to spend a 
significant amount of time working in his own workshop.  The 
May 1999 VA psychiatric examination further noted that he has 
been able to restore a motor vehicle.  Under these 
circumstances, the Board finds that, although the PTSD 
clearly causes industrial impairment, the veteran's symptoms 
more nearly approximate the 50 percent rating under the 
current regulations as stated in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999). See Van Hoose v. Brown, 4 Vet. 1 
App. 361, 363 (1993) ("A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.")


ORDER

The claim of entitlement to service connection for 
degenerative joint disease of the right knee is well 
grounded.  To this extent only, the appeal is granted.

Entitlement to an increased disability rating in excess of 50 
percent for the veteran's service-connected PTSD is denied.


REMAND

Because the claim of entitlement to service connection for 
degenerative joint disease of the right knee is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions), 
overruled on other grounds by Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Halstead v. Derwinski, 3 Vet. App. 213 
(1992).  

After a thorough review of the veteran's claims file, the 
Board finds that an advisory opinion is needed in this matter 
to examine the relationship, if any, between the veteran's 
currently diagnosed degenerative joint disease of the right 
knee and his active duty service.  Specifically, the Board is 
interested in whether the veteran's currently diagnosed 
degenerative joint disease of the right knee is related to 
his inservice assessment of and treatment for chondromalacia 
of the right knee.  Thus, the RO should schedule the veteran 
for an additional examination in this matter.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the appellant to 
provide the names, addresses and 
approximate dates of treatment of all 
health care providers who have treated 
him for his right knee disorder since his 
discharge from active duty service.  The 
RO should attempt to obtain copies of all 
treatment records identified by the 
appellant which were not previously 
secured.  

2.  The RO should then arrange for a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
the veteran's current right knee disorder, 
including degenerative joint disease.  The 
examiner in conjunction with the 
evaluation must review the veteran's 
claims folder.  Any tests or studies 
deemed necessary should be conducted.  
Based on the examination and a review of 
the records, the examiner should offer an 
opinion on the following:

Does the veteran have a current a 
right knee disorder, including 
degenerative joint disease, which is 
as least as likely as not related to 
his active duty service?  

In making this determination, the VA 
physician should review the veteran's 
inservice medical treatment records, 
including an assessment of chondromalacia 
of the right knee.  The rationale for the 
opinion expressed must be provided. 

3.  The RO should ensure that all of the 
foregoing development is completed.  If it 
is not, appropriate corrective action must 
be implemented.  Specific attention is 
directed to the examination/evaluation 
report.  If the requested report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action. 

4.  The RO should then readjudicate the 
appellant's claim for service connection 
for degenerative joint disease of the 
right knee.

If the claim remains denied, the appellant and his 
representative should be furnished an appropriate 
Supplemental Statement of the Case and given the opportunity 
to respond.

The case should then be returned to the Board for further 
appellate consideration.  The appellant needs to take no 
action until she is notified.  The purpose of this REMAND is 
to obtain clarifying information.  The Board intimates no 
opinion as to the ultimate outcome of the case.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 



